Exhibit 99.2 Fourth Quarter Fiscal 2012 Supplemental Operating and Financial Data for the Quarter Ended April 30, 2012 CONTACT: Lindsey Knoop-Anderson Director of Investor Relations Direct Dial: 701-837-4738 E-Mail: landerson@iret.com 1400 31st Avenue SW, Suite 60 Minot, ND 58701 Tel: 701.837.4738 Fax: 701.838.7785 www.iret.com Supplemental Financial and Operating Data Table of Contents April 30, 2012 Page Company Background and Highlights 2 Investment Cost by Segment 5 Key Financial Data Condensed Consolidated Balance Sheets 6 Condensed Consolidated Statements of Operations 7 Funds From Operations 8 Earnings Before Interest, Taxes, Depreciation and Amortization (EBITDA) 9 Capital Analysis Long-Term Mortgage Debt Analysis 10 Long-Term Mortgage Debt Detail 11-13 Capital Analysis 14 Portfolio Analysis Stabilized Properties Net Operating Income Summary 15 Net Operating Income Detail 16-19 Stabilized Properties and Overall Physical Occupancy Levels by Segment 20 Tenant Analysis Commercial Leasing Summary 21-22 Multi-Family Residential Summary 23 10 Largest Commercial Tenants - Based on Annualized Base Rent 24 Lease Expirations as of April 30, 2012 25 Growth and Strategy Fiscal 2012 Acquisition Summary 26 Fiscal 2012 Development Summary 27 Definitions 28 Table of Contents 1 Company Background and Highlights Fourth Quarter Fiscal 2012 Investors Real Estate Trust is a self-administered, equity real estate investment trust (REIT) investing in a portfolio of income-producing properties located primarily in the upper Midwest.IRET’s portfolio is diversified among multi-family residential, commercial office, commercial medical (including senior housing), commercial industrial and commercial retail segments. During the fourth quarter of fiscal year 2012, the Company acquired two multi-family residential properties and a parcel of vacant land, as follows: on February 16, 2012, the Company closed on its acquisition of the 116-unit Grand Gateway Apartments in St. Cloud, Minnesota, for a total purchase price of $7.9 million, of which approximately $3.4 million was paid in cash and the remainder in limited partnership units of the Company’s Operating Partnership valued at issuance at approximately $4.5 million; on March 16, 2012, the Company acquired the 84-unit Ashland Apartments in Grand Forks, North Dakota, for $8.3 million, of which approximately $7.2 million was paid in cash and the remainder in limited partnership units of the Operating Partnership, valued at issuance at approximately $1.1 million; and on April 11, 2012, a joint venture entity of which the Company owns 60% closed on the acquisition of a 40-acre parcel of vacant land in Williston, North Dakota, for a total purchase price of approximately $4.6 million, of which the Company paid approximately $3.2 million. This parcel of land has been approved for multi-family development with the potential to accommodate up to 850 units. During the fourth quarter of fiscal year 2012, on March 13, 2012, the Company sold a small retail property in East Grand Forks, Minnesota, for a sales price of approximately $1.1 million. The Company’s revenues in the fourth quarter of fiscal year 2012 continued to be affected by decreased occupancy levels in its commercial office segment, in comparison with the year-earlier period. Despite some signs of economic recovery and renewed commercial leasing interest, the Company believes the continued elevated vacancy in its commercial office segment reflects continuing challenging and uncertain economic conditions in certain of the Company’s markets. IRET’s multi-family residential portfolio continued to improve in occupancy and real estate revenue compared to the year-earlier period. The Company has a currently-effective shelf registration statement under which it has registered common and preferred shares of beneficial interest with an aggregate public offering price of up to $150.0 million. On January 20, 2012, the Company entered into a continuous equity offering program under this shelf registration statement with BMO Capital Markets Corp. (“BMO”) as sales agent, pursuant to which the Company may from time to time offer and sell its common shares of beneficial interest having an aggregate gross sales price of up to $100 million. Sales of common shares, if any, under the program will depend upon market conditions and other factors to be determined by IRET.During the fourth quarter of fiscal year 2012, IRET issued approximately 2.9 million common shares under this program for total proceeds (before offering expenses but after underwriting discounts and commissions) of $21.4 million. As we have previously reported, Minot, North Dakota, where our corporate headquarters is located, experienced significant flooding in June 2011, resulting in extensive damage to our Arrowhead Shopping Center and Chateau Apartments. Costs related to clean-up, redevelopment and loss of rents are being reimbursed to the Company by its insurance carrier, less the Company’s deductible of $200,000 under the policy.As of April 30, 2012, the Company had received or confirmed pending receipt of $5.7 million of insurance proceeds for clean-up costs and re-development and approximately $666,000 reimbursement for business interruption (loss of rents). In the fourth quarter of fiscal year 2012, IRET paid its 164th consecutive quarterly distribution. The $0.1300 per share/unit distribution was payable on April 2, 2012. Subsequent to the end of the fourth quarter of fiscal year 2012, the Company declared a quarterly distribution of $0.1300 per share and unit payable on July 2, 2012 to shareholder and unitholders of record on June 15, 2012. The Board of Trustees also declared a quarterly distribution of $0.5156 per share on the Company’s Series A preferred shares, payable July 2, 2012 to preferred shareholders of record on June 15, 2012. As of April 30, 2012, IRET owns a diversified portfolio of 266 properties consisting of 84 multi-family residential properties, 68 commercial office properties, 65 commercial medical properties (including senior housing), 19 commercial industrial properties and 30 commercial retail properties.IRET’s shares are publicly traded on the NASDAQ Global Select Market (NASDAQ:IRET). Table of Contents 2 Company Snapshot (as of April 30, 2012) Company Headquarters Minot, North Dakota Fiscal Year-End April 30 Reportable Segments Multi-Family Residential, Commercial Office, Commercial Medical, Commercial Industrial, Commercial Retail Total Properties Total Square Feet (commercial properties) 12.3 million Total Units (multi-family residential properties) Common Shares Outstanding (thousands) Limited Partnership Units Outstanding (thousands) Common Share Distribution - Quarter/Annualized $0.13/$0.52 Dividend Yield 7.2% Total Capitalization (see p. 14 for detail) $1.9 billion Investor Information Board of Trustees Jeffrey L. Miller Trustee and Chairman Stephen L. Stenehjem Trustee and Vice Chairman John D. Stewart Trustee, Chair of Audit Committee John T. Reed Trustee, Chair of Nominating and Governance Committee W. David Scott Trustee, Chair of Compensation Committee Jeffrey K. Woodbury Trustee Linda Hall Keller Trustee Thomas A. Wentz, Jr. Trustee, Senior Vice President and Chief Operating Officer Timothy P. Mihalick Trustee, President and Chief Executive Officer Management Timothy P. Mihalick President and Chief Executive Officer; Trustee Thomas A. Wentz, Jr Executive Vice President and Chief Operating Officer; Trustee Diane K. Bryantt Executive Vice President and Chief Financial Officer Michael A. Bosh Executive Vice President, General Counsel and Assistant Secretary Mark Reiling Executive Vice President of Asset Management Charles A. Greenberg Senior Vice President, Commercial Asset Management Ted E. Holmes Senior Vice President, Finance Andrew Martin Senior Vice President, Residential Property Management Corporate Headquarters: 1400 31st Avenue SW, Suite 60 Post Office Box 1988 Minot, North Dakota 58702-1988 Trading Symbol:IRET Stock Exchange Listing:NASDAQ Investor Relations: Lindsey Knoop-Anderson landerson@iret.com Table of Contents 3 Common Share Data (NASDAQ: IRET) 4th Quarter Fiscal Year 2012 3rd Quarter Fiscal Year 2012 2nd Quarter Fiscal Year 2012 1st Quarter Fiscal Year 2012 4th Quarter Fiscal Year 2011 High Closing Price $ Low Closing Price $ Average Closing Price $ Closing Price at end of quarter $ Common Share Distributions—annualized $ Closing Dividend Yield - annualized % Closing common shares outstanding (thousands) Closing limited partnership units outstanding (thousands) Closing market value of outstanding common shares, plus imputed closing market value of outstanding limited partnership units (thousands) $ Certain statements in these supplemental disclosures are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results to differ materially from projected results. Such risks, uncertainties and other factors include, but are not limited to: intentions and expectations regarding future distributions on our common shares and units, fluctuations in interest rates, the effect of government regulation, the availability of capital, changes in general and local economic and real estate market conditions, competition, our ability to attract and retain skilled personnel, and those risks and uncertainties detailed from time to time in our filings with the Securities and Exchange Commission, including our 2011Form 10-K. We assume no obligation to update or supplement forward-looking statements that become untrue because of subsequent events. Fourth Quarter Fiscal 2012 Acquisitions Grand Gateway Apartment Homes 4005 24th Street South St. Cloud,MN56301 Ashland Apartment Homes 2151 36th Avenue S. Grand Forks,ND Table of Contents 4 Investment Cost by Segment – Fourth Quarter Fiscal 2012 With investments in the multi-family residential and commercial office, commercial medical, commercial industrial and commercial retail segments, IRET’s diversified portfolio helps to provide stability during market fluctuations in returns from specific property types. Table of Contents 5 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands) 04/30/2012 01/31/2012 10/31/2011 07/31/2011 04/30/2011 ASSETS Real estate investments Property owned $ Less accumulated depreciation ) Development in progress Unimproved land Mortgage loans receivable, net of allowance 0 0 Total real estate investments Real estate held for sale 0 0 0 0 Cash and cash equivalents Other investments Receivable arising from straight-lining of rents, net of allowance Accounts receivable, net of allowance Real estate deposits Prepaid and other assets Intangible assets, net of accumulated amortization Tax, insurance, and other escrow Property and equipment, net of accumulated depreciation Goodwill Deferred charges and leasing costs, net of accumulated amortization TOTAL ASSETS $ LIABILITIES AND EQUITY LIABILITIES Accounts payable and accrued expenses $ Revolving line of credit Mortgages payable Other TOTAL LIABILITIES REDEEMABLE NONCONTROLLING INTERESTS – CONSOLIDATED REAL ESTATE ENTITIES 0 0 EQUITY Investors Real Estate Trust shareholders’ equity Preferred Shares of Beneficial Interest Common Shares of Beneficial Interest Accumulated distributions in excess of net income ) Total Investors Real Estate Trust shareholders’ equity Noncontrolling interests – Operating Partnership Noncontrolling interests – consolidated real estate entities Total equity TOTAL LIABILITIES AND EQUITY $ Table of Contents 6 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except per share data) Twelve Months Ended Three Months Ended OPERATING RESULTS 04/30/2012 04/30/2011 04/30/2012 01/31/2012 10/31/2011 07/31/2011 04/30/2011 Real estate revenue $ Real estate expenses Gain on involuntary conversion 0 0 0 0 0 Net operating income Depreciation/amortization ) Administrative expenses, advisory and trustee services ) Other expenses ) Interest ) Interest and other income Income from continuing operations (Loss) income from discontinued operations ) (4
